*397Opinión concurrente del
Juez Asociado Señor Negrón García
a la cual se unen los Jueces Asociados Señores Hernández Denton y Alonso Alonso.
“Un pensador no especializado en temas jurídicos, Eugenio d’Ors, afirma que cada sentencia justa que en el mundo ha sido, contiene el símbolo viviente de la justicia.” C. Rodríguez Aguilera, La Sentencia, Barcelona, Ed. Bosch, 1974, pág. 94.
En el drama humano que sirve de trasfondo a este recurso, la sentencia de 7 de junio de 1984, del Tribunal Superior, Sala de Caguas —imponiéndole responsabilidad total al Es-tado Libre Asociado por el trágico accidente en que murió ahogado Ángel P. Báez Báez, al caer su automóvil en aguas del Lago Carraízo— debe modificarse por imperativo eviden-ciario fáctico y la aplicación de la doctrina de negligencia com-parada.(1)
I
El 30 de enero de 1981 Báez Báez —residente de Juncos— conducía su vehículo de motor Toyota, modelo 1977, tablilla 42X207. Le proveyó transportación a Julio Calderón hasta la Cafetería Río Cañas en Caguas. De ahí, al atardecer, partió por la Carr. Estatal Núm. 796, inmediata al Lago Carraízo. Durante la travesía desapareció. El 1ro de febrero su ausen-cia fue notificada a la Policía.
Dos días después, su cadáver fue encontrado dentro del auto que estaba hundido en las aguas del lago. Ambos fueron recuperados. La autopsia no mostró indicios de violencia o traumas. Su muerte fue calificada de asfixia por inmersión.
*398La Carr. Núm. 796 es rural bidireccional. Comienza en el Km. 3.9 de la Carr. Estatal PR-798, tramo paralelo a la Carr. Estatal PR-1. El último inventario rural realizado por la Oficina de Planificación del Departamento de Transportación y Obras Públicas fue el 6 de noviembre de 1975 (revisado el 28 de agosto de 1976).
El tramo de esta vía en cuyas aguas adyacentes se encon-tró el auto accidentado (Km. 4, Hm. 1), tiene una superficie asfáltica que varía 3.10 metros (diez pies, dos pulgadas) a 3.40 metros (once pies, dos pulgadas). Varios metros antes del sitio exacto de la caída, la carretera tiene una semicurva moderada. Después el tramo es recto. Paralelo al lado donde cayó, existe un paseo de grama y vegetación de aproximada-mente seis (6) pies de ancho cuyo terreno termina abrupta-mente. Después de este declive, abajo están las aguas de las márgenes del lago. El paseo tiene algunos desniveles sustan-ciales. El examen de las fotografías tomadas por la Policía el día en que se rescató el cadáver de Báez Báez refleja que cuando la vegetación del paseo no está recortada, para un conductor no familiarizado es sumamente difícil, unos metros antes, apreciar cabalmente lo limitado de su tamaño. En la práctica esto significa que el paseo es poco utilizable y peli-groso.
El ancho de la superficie de rodaje, aunque estrecho, per-mite cómodamente discurrir un solo vehículo. No así de con-verger dos vehículos en direcciones contrarias. En esa even-tualidad y dependiendo de sus tamaños, uno de los conductores tiene que ceder el paso, desviarse y transitar por el paseo. A largo plazo, ello contribuye a crear en la orilla una situación de fango y desnivel. Estas condiciones aumentan la probabili-dad de que un conductor —dependiendo de la velocidad que lleve— al verse obligado a salirse del área embreada de ro-daje, penetre demasiado en el paseo, pierda el control y se precipite en las aguas del Lago Carraízo.
*399El drenaje de la carretera es pobre debido a que la vege-tación adyacente es de nivel un poco más alto. Impide que el agua pluvial drene rápida y eficientemente hacia los lados. Esto propicia charcos en algunos puntos. Una carretera mo-jada genera el fenómeno conocido como hydroplaning (2) en el cual, las llantas de un vehículo tienden a disminuir la fric-ción y contacto físico con el pavimento, y por ende, dificulta el control de un vehículo, en particular si es necesario detenerlo rápidamente.
En el lugar exacto donde apareció el vehículo de Báez Báez existen cuerpos de agua a ambos lados de la carretera. No hay vallas o barreras de seguridad. Las guías del Manual de Inge-niería y Transportación, publicado por el Instituto de Inge-nieros de Tránsito del Departamento de Transportación y Obras Públicas, recomiendan tales barreras de seguridad —dotadas de reflexión— en aquellos sitios en que los vehículos que se aparten de la vía estén expuestos a peligros poco usua-les.
El Lago Carraízo es bordeado en el sector “La Veinti-cinco”. En el sector específico del accidente este cuerpo de agua se encuentra a cuatro y a seis pies de la carretera. La carre-tera carece de línea marcada de centro que separe el tránsito que discurra en ambas direcciones y de una línea de borde del pavimento. Las guías 3B-1 y 3B-6 no lo exigen.
Conforme las guías existentes, el ancho normal de un ca-rril es de 3.65 metros (doce pies2). Por excepción, se permiten anchos menores “donde prevalezcan velocidades de operación bajas”. Por las características de esta carretera, el transitar requiere velocidad moderada.
*400Finalmente, en la carretera no existen rótulos o señales de lugares peligrosos específicos o que adviertan los riesgos pe-culiares antes descritos.
A base de esta prueba, el ilustrado tribunal sentenciador impuso responsabilidad exclusiva al Estado. Concluyó que el área donde ocurrió el accidente no cumplía con las guías y normas de diseño adoptadas ni con las exigencias mínimas de seguridad reglamentarias. A su juicio, el tramo era “uno ex-tremadamente peligroso e inseguro para los conductores que por allí transitan”. (3) Dictaminó y enfatizó que las barreras de seguridad hubiesen evitado que el automóvil de Báez Báez cayera a las aguas del Lago Carraízo y se ahogara.
P"H I — I
La sentencia implícitamente parece apuntalarse en la doc-trina de res vpsa loquitur, al razonar que el Estado no aportó prueba y aceptó el informe sobre deficiencias del perito Allende. Concluyó que la causa próxima del accidente fue la ausencia “de protección suficiente para el viajero que impe-raba en la carretera estatal 796”. Por esa razón descartó la imposición de negligencia comparada. Ello constituye una in-terpretación absolutista del Art. 404 del Código Político, 3 L.P.R.A. see. 422, que no podemos refrendar. Erró.
Primero, salvo circunstancias peculiares no presentes en el caso de autos, no es aplicable la doctrina de res ipsa loqui-*401tur. (4) Por el control que de ordinario ejerce el conductor de un vehículo, y la alta probabilidad de que un accidente se deba a su negligencia parcial o total, no cabe invocarla. II Blash-field, Automobile Law & Practice Sec. 418.1 (1977).
Y segundo, en Morales Muñoz v. Castro, 85 D.P.R. 288, 292 (1962) —seguido en Publio Díaz v. E.L.A., 106 D.P.R. 854, 863 (1978)—resolvimos que el Art. 404 del Código Po-lítico se nutre de los elementos preceptuados en el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. Por ende, no excluye la posible aplicación de negligencia comparada. Tampoco en circunstancias apropiadas, imputar negligencia total al conductor y liberar al Estado de responsabilidad. El análisis de-purado de los hechos será lo determinante.
La razón de este enfoque responde a sólidas considera-ciones. El Art. 404 no convierte al Estado en un garantizador absoluto de la seguridad de las personas que utilizan las ca-rreteras públicas. Rivera v. Pueblo, 76 D.P.R. 404, 407 (1954). No se le puede exigir que todas las vías de comunica-ción y aceras estén en perfectas condiciones. No responde por todo riesgo imaginable o desperfectos, sino por los razonable-mente predecibles y anticipates. Estamos en un área en que se impone una dosis de lógica y sentido común. Sería imposible requerirle que las avenidas, carreteras, caminos y aceras del país, en todo momento, estén construidas cumpliendo a eaba-lidad los requisitos ideales que la ingeniería moderna y la ex-periencia aconsejan. Sobre este aspecto, advertimos que mu-*402chas de las especificaciones contenidas en las guías aprobadas no son mandatorias ni intentan establecer normas con fuerza de ley. (Véase Norma 1A-4, pág. 4.) Bastaría un solo viaje por las carreteras, calles y caminos de la isla para apreciar que un número sustancial presenta la mayoría de las condi-ciones apuntadas por el perito Allende y refrendadas por el foro de instancia como defectos negligentes. En particular, se destacan las carreteras en la ruralía y aquellas secundarias que por la topografía adyacente y configuraciones presentan riscos, declives y precipicios peligrosos. Estas condiciones, de por sí evidentes al conductor, forzosamente no requieren la creación de medidas de seguridad especiales.
Por otro lado, sabido es que manejar un vehículo de motor conlleva ciertos riesgos inherentes. Estos peligros potenciales están relacionados con las condiciones, permanentes o tempo-rales, de las carreteras. Muchos son palpables a la simple vista del conductor, tales como curvas, poco ancho, falta o inade-cuada iluminación, humedad, grietas o fisuras en la zona de rodaje, paseos estrechos, cuestas o pendientes, ausencia de vallas y otros. Un riesgo normal adicional es el asociado con el tránsito de otros conductores y vehículos de motor.
A estás realidades responde la regla dorada de “velocidad relativa” consagrada en la Ley de Tránsito. Recoge el princi-pio elemental de que la “velocidad de un vehículo deberá regu-larse con el debido cuidado, teniendo en cuenta el ancho, trán-sito, uso y condiciones de la vía pública. Nadie deberá guiar a una velocidad mayor de la que le permita ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar un accidente. De conformidad con los requisitos expresados anteriormente, toda persona deberá conducir a una velocidad segura y adecuada al acercarse y cruzar una intersección o cruce ferroviario, al acercarse a la cima de una pendiente, al viajar por una carretera estrecha o sinuosa, o cuando existan peligros especiales con respecto a peatones u otro tránsito por razón del tiempo o las condi-*403dones de la, vía pública”. (Énfasis suplido.) 9 L.P.R.A. see. 341(a).
Ill
No hay prueba directa ni circunstancial coetánea al acci-dente sobre qué realmente lo causó y las razones por las cuales Báez Báez abandonó la zona asfaltada de rodaje. La disponi-ble más cercana es de cuatro (4) días después. Como en tantos casos, no es posible su reproducción fiel y exacta, sin el peligro de incurrir en cierto margen de error. Sin embargo, ello no es óbice para intentar descorrer el velo misterioso de este evento. La tarea exige ponderar cuidadosamente todos los datos y hechos conocidos con posterioridad para —mediante un examen meticuloso de la evidencia circunstancial y las inferencias razonables— lograr la meta de máxima aproxi-mación a la verdad jurídica sin caer en el campo de la especu-lación.
En esta misión expondremos una síntesis de todos los indi-cadores claves imprescindibles para una justa decisión. A tono con la evideñeia, habremos de integrar y complementar los hechos esenciales que surgen del informe pericial y las foto-grafías. Después de todo, en lo concerniente a apreciar la prueba documental, estamos en las mismas condiciones que el foro de instancia. Torres Arzola v. Policía deP.R., 117 D.P.R. 204 (1986), y casos allí citados. Respecto a las fotografías —por su contemporaneidad— las tomadas al momento de rescatarse el vehículo tienen mayor valor probatorio. Portalatín v. Mena, 77 D.P.R. 544, 548 (1954). Gozan de especial garantía circunstancial de veracidad pues: (1) la precisión y claridad con que presentan a la vista las imágenes recogidas por el lente de la cámara es más elocuente que muchos testi-monios verbales; (2) salvo cuando responden a una composi-ción alterada y ficticia son enteramente objetivas y confiables, y (3) tienen la cualidad de perpetuar ciertos detalles de sub-*404siguiente importancia que nadie notó al momento de inspec-cionar el lugar. Expongámoslos.
Primero, de haber Báez Báez mantenido su automóvil den-tro de la zona asfaltada de rodaje —que era recta— no hu-biese ocurrido el accidente. Para precipitarse bruscamente al agua, se salió de dicha zona, y simultáneamente a cierto án-gulo, realizó un viraje y transitó por el paseo de grama.
Segundo, en la maniobra, presumiblemente la llanta de-lantera derecha, o ambas, fueron las que inicialmente perdie-ron contacto con el terreno sólido del paseo de grama antes del vehículo caer al lago.
Tercero, las fotografías reflejan que el pequeño vehículo de Báez Báez —de tamaño subcompacto— cayó y se hundió en el lago con la carrocería invertida. Las cuatro llantas que-daron hacia arriba. Las delanteras no están rectas, sino par-cialmente viradas, indicativo de que momentos antes efectuó un viraje. El techo y la cabina estaban inmersos en el agua en contacto con el fondo sólido del lago. Curiosamente la parte delantera del automóvil quedó hacia la carretera. La única explicación posible para que dicho vehículo quedara en esa posición, es que se volcó violenta y totalmente al caer.
Cuarto, para caer el automóvil de Báez Báez en las aguas del Lago Carraízo, instantes antes, tuvo necesariamente que estar en movimiento a cierta velocidad. No sabemos cuál. Al tomar en consideración elementos como las distancias recorri-das, la violencia de la caída y la posición en que quedó el ve-hículo, razonablemente inferimos que discurría a una veloci-dad relativamente exagerada. Ciertamente, la misma no le permitió controlarlo y detenerlo. Por el contrario, iba a sufi-ciente velocidad como para transitar desde la carretera va-rios metros antes de caer y finalmente hundirse en el agua. Báez Báez no pudo detenerlo gradualmente. (5)
*405Quinto, en este tramo la carretera carece de iluminación. Más adelante la hay, en zona poblada. Presumimos que el accidente ocurrió en el umbral del atardecer o ya caída la noche. También que el automóvil de Báez Báez tenía, o debió tener, dos luces delanteras “capaces de alumbrar hacia el frente la carretera por un trecho de 500 pies ...”. 9 L.P.R.A. sec. 1272(a) (1). (6)
Sexto, dicha vía es asfaltada, estrecha y susceptible de que se formen algunos charcos cuando llueve. Sobre este particular, no se demostró que el día de los hechos hubiese llovido o que la carretera estuviese mojada. El informe de la Policía consigna esta última condición el 3 de febrero de 1981, fecha en que se descubrió el vehículo. Por ende, ese dato no es crite-rio válido para afirmativamente concluir que al ocurrir el accidente, 30 de enero —cuatro (4) días antes del informe— existiera la condición de humedad.
En este sentido, no es determinante la característica de que en la carretera pudiera crearse temporalmente la condi-ción de hydroplaning que reduce el grado de fricción física de las llantas en el pavimento. Ante una lluvia copiosa y abun-dante el fenómeno es inevitable. El conocimiento y riesgo que ello crea es atribuible a todo conductor. Exige medidas ade-cuadas de precaución. Requiere mayor cuidado. En este caso *406no hay prueba de que lloviera así o que los charcos fueran de magnitud y extensión suficientes como para que forzosamente se manifestara el fenómeno de hydroplaning. Concluirlo cons-tituye una especulación.
Séptimo, no se probó que Báez Báez manejara en estado de embriaguez. Por el avanzado grado de descomposición de su cuerpo, durante la autopsia no pudieron realizarse los aná-lisis toxicológicos. Tampoco que fuera objeto de ataque criminal. Su vehículo no mostraba características físicas de haber sido impactado momentos antes del accidente.
Y octavo, el ancho del paseo de grama era limitado. La vegetación impedía a un conductor apreciar visiblemente esa situación. No había rótulos alertando este hecho. Tampoco vallas que impidieran a un automóvil en movimiento y des-control desde la zona asfaltada de rodaje, caer al lago.
I — I <1
Aclarado estos extremos, pasemos a confrontar los indica-dores antes relacionados y explorar las distintas alternativas que pudieron propiciar el accidente.
El mismo pudo ser producto de la exclusiva negligencia de Báez Báez, quien por su descuido —distracción, poca concen-tración, cansancio, velocidad inmoderada, etc.— perdió el control del automóvil, en un ángulo se salió peligrosa e innecesa-riamente de la zona asfaltada de rodaje, siguió por el paseo de grama y cayó al lago. Bajo esta hipótesis el Estado no sería responsable. El accidente se debió a que transitaba a una velo-cidad relativamente excesiva, en atención a las condiciones evidentes de peligrosidad y riesgos que presentaba la carre-tera.
Otra posibilidad es que Báez Báez, debido a lo angosto de la carretera, para evitar impactar otro vehículo que venía en dirección opuesta, se vio obligado a abandonar la superficie asfaltada de rodaje y acercarse peligrosamente al paseo de grama. En la maniobra sobrerreaccionó, y aunque logró evi-*407tarlo, debido a la velocidad a que transitaba y a la fuerza del movimiento, cayó al lago. Otra hipótesis sería que fue cegado por las luces de otro vehículo y ofuscado perdió el control del automóvil. Ambas proposiciones serían congruentes con la au-sencia de signos de una colisión vehicular previa.
También, el accidente pudo deberse a una decisión volun-taria y consciente de Báez Báez de salirse de la carretera para contemplar el paisaje, descansar, realizar una necesidad fisio-lógica, o cualesquiera otros motivos legítimos. Al hacerlo, cal-culó erróneamente el ancho del paseo y la velocidad que nece-sitaba para gradualmente detenerse, y desafortunadamente cayó al lago. Tampoco el Estado sería responsable.
Y finalmente, el accidente pudo causarlo una combinación de todos o algunos de los factores enumerados: vía estrecha, no iluminada, falta de avisos, hydroplaning, vehículo en direc-ción contraria, descuido del conductor, velocidad poco mode-rada, apreciación errónea del tamaño del paseo y su distancia, y la ausencia de vallas.
Todas estas alternativas presentan, como denominador común, que Báez Báez —por razones que no sabemos— perdió el control del automóvil, no pudo detenerlo, y moviéndose a velocidad indeterminada, pero suficientemente excesiva, se salió de la zona pavimentada de rodaje, siguió sobre el paseo de grama y violentamente cayó al lago. Ciertamente de no haber abandonado la carretera no se hubiese aproximado al paseo, y por ende, precipitádose al lago.
Y
En nuestro esfuerzo de fallar en estricta, pero humana juridicidad, al conjugar estas alternativas, nos inclinamos a refrendar la última. Concluimos que lo más probable es que el accidente se debió a la interacción de múltiples factores, unos atribuibles a las condiciones de la carretera y otros a la negligencia del conductor Báez Báez. “ ‘Raramente un acci-dente es el resultado de una sola causa. Usualmente varios fac-*408tores influyentes afectan, en determinado momento, la situa-ción. Estos factores influyentes pueden ser separados en tres grupos: el elemento humano; el elemento vehicular y el ele-mento de la carretera.’ ” (Traducción nuestra y escolio omi-tido.) R. S. Kuhlman, Killer Roads: From Crash to Verdict, Virginia, The Michie Co., 1986, pág. 140.
Réstanos adjudicar la proporción de negligencia. De ordi-nario la tarea es difícil. No puede ser perfecta. Aspira a lo-grar la mayor proximidad de verdad judicial. Muchas veces la precisión jurídica científica resulta imposible. Aquí, en particular, aunque sabemos que iba a una velocidad relativamente excesiva, la distribución es más compleja pues subsiste un enigma evidenciario: ¿por qué Báez Báez abandonó la ca-rretera?
Sin embargo, esta laguna no es total. Hay prueba sobre la negligencia de ambas partes que permite inferir y concretar los hechos básicos. No hacerlo propiciaría un fracaso de la justicia. Hemos ponderado seguir el camino más fácil y atri-buirle negligencia por igual a ambas partes. Así, aun cuando esta conclusión no respondiera a la verdad absoluta última —sólo conocida por el Sumo Hacedor— al menos poseería el ingrediente de ser matemáticamente igual. Por otro lado, aun-que la igualdad es virtud medular de la JUSTICIA, su apli-cación irrestricta puede ser injusta. Ante el dilema, rehusa-mos la aplicación de igualdad aritmética. “La versión etimológica general —Derecho, Diritto, Recht, Direito, Droit. ..— que significa, en suma, lo que no tiene curvaturas, ni flexión, inclinación, desdoblamiento, quebraduras, esto es, lo que es directo, lo recto, puede ser una fuente insuficiente. Bastante, acaso, para los geómetras jurídicos que piensan en las rectas seguras, pero inflexibles y monótonas. La recta, puede ser el camino de la verdad abstracta o ideal, pero la verdad humana, esa, como las vueltas del río, por las faldas de los montes, a lo largo de los valles, sigue todas las curvas necesarias y caprichosas del sentimiento.” M. Iglesias Corral, *409El Enigma del Derecho, en el Libro — Homenaje a Ramón Ma. Roca Sastre, Madrid, Gráficas Cóndor, 1976, T. I, págs. 63, 69.
Bajo este prisma, resolvemos que Báez Báez fue negligente en un setenta por ciento (70%) y el Estado en el remanente.
Esta distribución de negligencia responde al principio elemental antes aludido de que la velocidad de un vehículo deberá regularse con el debido cuidado, acorde con el ancho, tránsito, uso y condiciones, de una vía pública —en unión a la regla que la velocidad nunca será mayor a aquella que permita al conductor ejercer “el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar un acci-dente”. 9 L.P.R.A. sec. 341(a) (1). Como principio rector, gobierna la solución del caso. Lógicamente existe una correla-ción entre la velocidad, los riesgos y la distribución de negli-gencia comparada. Mientras más son los peligros en una ca-rretera, mayor el cuidado que debe ejercer el conductor. A su vez, ello aumenta el grado de negligencia. Báez Báez lo infrin-gió e incurrió en negligencia activa al transitar a una veloci-dad relativamente excesiva. Véase Vda. de Vila v. Guerra Mondragón, 107 D.P.R. 418, 424 (1978). Adviértase, que muchas de las condiciones de peligro de la carretera eran evi-dentes (o debieron serlo) durante su último viaje. (7) A tra-vés de la Carr. Núm. 796, sin contratiempo, de día y de noche, han discurrido miles de vehículos en múltiples ocasiones bajo distintas condiciones climatológicas. Obviamente, de haberse mantenido prudencialmente dentro de los límites de velocidad que las condiciones de la carretera requerían, no hubiese ocu-rrido el accidente.
*410La negligencia de Báez Báez —si bien mayor por la prela-ción de que goza la regla de oro sobre “velocidad relativa” (acorde con los riesgos y condiciones peculiares de la carre-tera)— no exime de responsabilidad al Estado. Aunque antes no hubiera ocurrido un accidente igual, por lo angosto de la vía, la ausencia de paseo seguro y efectivo, y la presencia in-mediata de dos cuerpos de agua, era razonablemente prede-cible que un automóvil tuviera que acercarse demasiado al paseo y cayera al lago. La negligencia del Estado, de carácter pasivo y de menor grado, consistió en haber omitido adoptar medidas para físicamente evitar o reducir ese riesgo —am-pliando el paseo o erigiendo vallas de seguridad— o en su de-fecto, advertir expresamente la existencia de los mismos me-diante la instalación de avisos y señales de precaución, (8) y así proveer tiempo suficiente al conductor para una reacción adecuada. Ante esta realidad, lo más razonable es concluir que la combinación de los factores mencionados motivaron el ac-cidente. Aunque incompletos, todos los indicadores objetivos así lo revelan.
*411Por los fundamentos expuestos, suscribimos la sentencia en que se modifica la del foro de instancia.

La defensa afirmativa Núm. 3 de la contestación a la demanda en-mendada, expone que la “culpa o negligencia [de Báez Báez] . . . contribuyó a la ocurrencia del [accidente]”. Exhibit IV, pág. 8. En la súplica de la re-visión se nos pide la revocación de la sentencia, o “en la alternativa [que se] reduzca sustancialmente el porcentaje de responsabilidad impuesto al Estado por el Tribunal sentenciador”.


Hydroplaning: “Estar o salirse fuera de control al deslizarse sobre la superficie de una carretera mojada.” (Traducción nuestra.) The American Heritage Dictionary, 2da ed., Boston, Ed. Houghton Mifflin Co., 1985, pág. 631.


A1 efecto, con vista al informe del perito Ing. Ángel L. Allende —aceptado por el Estado — ■ señaló las siguientes condiciones: carretera es-trecha, inmediata a las aguas del Lago Carraízo en un lado y al otro un cuerpo de agua con profundidades mayores de las seis (6) pulgadas. Dre-naje deficiente y empozamientos de agua. Paseos resbalosos en aquellos sitios donde existen. Pendientes y declives negativos, drásticos e inclinados al Lago Carraízo que toman la forma o configuración de una rampa, y propician que un vehículo pierda el control al salirse de la carretera y caiga como consecuencia de esta inclinación al lago. Ausencia total de medidas protectoras, tales como barreras de seguridad o rotulación preventiva. Falta de iluminación o material reflectivo para ver el sitio peligroso. Falta de marcado de pavimento y paseos estrechos.


 Nuestra jurisprudencia ha reconocido cinco condiciones para que la misma pueda prevalecer: (1) el accidente no debe de ordinario acaecer a no ser por la negligencia de otra persona; (2) debe causarlo una agencia o instrumentalidad bajo el control exclusivo del demandado; (3) no debe ocu-rrir debido a acción voluntaria alguna del demandante; (4) el conocimiento de las causas del daño sufrido debe estar más accesible al demandado que al demandante, y (5) debe existir un deber legal del demandado hacia el demandante de ejercer cierto grado de cuidado en la conexión con la ins-trumentalidad en particular para prevenir la ocurrencia del daño. Soc. de Gananciales, Etc. v. Presbyterian Hosp., 88 D.P.E. 391, 397-398 (1963).


No hay evidencia de huellas de freno marcadas en el pavimento de la carretera. Las fotografías no las revelan. De haber existido las mismas, *405no es probable que pudieran detectarse cuatro (4) días después, en ocasión de descubrirse el automóvil. Esta laguna evidenciaría nos impide conjeturar al respecto.
Aclaramos, sin embargo, que su inexistencia no excluye nuestra con-clusión sobre velocidad excesiva. Por el contrario, ello podría responder a que Báez Báez no frenó, no frenó súbitamente, o lo hizo gradualmente. Cua-lesquiera de estas hipótesis explicarían la ausencia de tales huellas. A su vez implicarían una conducta negligente por velocidad relativamente excesiva o por descontrol.
Finalmente, tampoco habrían huellas, de haberse deslizado el vehículo por la carretera estar mojada y efectos del hydroplaning.


 Muchas vías públicas, en especial en las zonas rurales del país no están iluminadas. Ello, por sí solo, no configura incumplimiento de un deber legal del Estado. Véase R. S. Kuhlman, Killer Roads: From, Crash to Verdict, Virginia, The Michie Co., 1986, pág. 8.


“Las señales de precaución se usan cuando es necesario advertir a los conductores de condiciones de peligro, existentes o posibles, en o adya-centes a una calle o carretera. Las señales de precaución son de gran im-portancia para la prevención de accidentes. Su uso se debe mantener al mínimo, ya que su uso innecesario para advertir de condiciones que son aparentes tiende a causar desobediencia hacia todas las señales.” Guía 2C-1 del Manual de Ingeniería y Transportación.


 Según las guías, las “señales se deben [aconsejable] usar solamente donde se requieran por las necesidades y estudios de campo y donde se apli-quen reglamentaciones especiales en sitios específicos o a horas específicas solamente o donde los peligros no sean evidentes. Además, para proveer información sobre rutas, direcciones, destinos y puntos de interés. Las se-ñales no se necesitan para confirmar las reglas de la carretera”. (Énfasis suplido.) Guía 2A-1, supra, pág. 6.
La guía 2C-3 expone:
“Debido a que las señales de precaución se instalan primordialmente para la protección del conductor que desconoce la carretera, se debe tener cuidado de que su ubicación sea la correcta. En las áreas rurales, estas señales se instalan a unos 200 metros antes del peligro o condiciones peli-grosas. En carreteras de alta velocidad, y especialmente en expresos, esta distancia puede ser de 450 metros o más. En áreas urbanas donde las velo-cidades son bajas, esta distancia se puede reducir a unos 75 metros.
“La distancia de advertencia se determinará, realmente, por las condi-ciones existentes y la velocidad de la carretera. Esto influye en el tiempo disponible al conductor para entender y reaccionar al mensaje y el tiempo que necesita para realizar las maniobras necesarias.” (Énfasis suplido.)